DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the concave angle recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the polygonal surface” in Lines 19-20.  There is insufficient antecedent basis for this limitation. This refers back, seemingly, to one of the two polygonal surfaces.  Yet, due to the odd manner of referring to one of the surfaces as a rake face when the other is a seating surface, the claim here should refer to the polygonal surface serving as the rake face.  Appropriate correction required.
Claim 1 recites “a first region disposed in a region gradually decreasing a clearance angle of the flank” in Lines 21-22.  The metes and bounds of the first region are not clearly delineated.  That is, it is not clear if the region is in another region as claimed or it is the region that includes a gradually decreasing clearance angle.  Appropriate correction required.
Claim 1 recites “the first region . . . measured on multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 24-27.  This limitation presents a conflict.  Namely, the cross-section cannot be considered parallel to the insert center line but also intersect the insert center line.  Two parallel features, by definition, do not pass through each other.  Appropriate correction required.
Claim 1 recites “measured on multiple cross sections taken parallel to the insert center line and passing through the insert center line . . . as the clearance angle of the flank is measured on multiple cross sections on the major cutting edge between the wiper cutting edge and the corner cutting edge.”  It is confusing as to whether the multiple cross sections on the major cutting edge are the same as the previously mentioned multiple cross sections.  The claim does not refer back to the initial multiple cross sections but the claim appears to be measuring the clearance angle relative to each set of multiple cross sections.  Also, it is odd to state that the angle is measured “on” multiple cross sections.  It would be more appropriate to recite that the angle is measured “in” respective cross sections.  Appropriate correction required.
Claim 2 recites “a minor cutting edge between an other end of the corner cutting edge extending in a direction intersecting a wiper cutting edge of an other adjacent cutting edge at an obtuse angle ” in Lines 2-5.  The clause locates the minor edge “between” but fails to provide the two features in which the minor cutting edge is between.  The clause only provides an other end of the corner cutting edge.  Moreover, it is unclear whether it is the minor cutting edge or the other end of the corner cutting edge that is described as extending in a direction that intersects a wiper of an other adjacent cutting edge.  Also, it is unclear whether the direction or one of the cutting edges that is at the obtuse angle and to what it is at an obtuse angle relative to.  Appropriate correction required.
Claim 2 recites “a second region disposed in a region gradually increasing the clearance angle of the flank” in Lines 6-7.  The metes and bounds of the second region are not clearly delineated.  That is, it is not clear if the region is in another region as claimed or it is the region that includes a gradually increasing clearance angle.  Appropriate correction required.
Claim 2 recites “the second region . . . measured on multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 9-11.  This limitation presents a conflict.  Namely, the cross-section cannot be considered parallel to the insert center line but also intersect the insert center line.  Two parallel features, by definition, do not pass through each other.  Appropriate correction required.
Claim 2 recites “measured on multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 9-10.  It is confusing as to whether the multiple cross sections on the major cutting edge are the same as the previously mentioned multiple cross sections in claim 1.  The claim does not refer back specifically to either multiple cross sections of claim 1.  Also, it is odd to state that the angle is measured “on” multiple cross sections.  It would be more appropriate to recite that the angle is measured “in” respective cross sections.  Appropriate correction required.
Claim 2 recites “gradually increases to become the positive angle, as the flank is separated in a direction away from the other end of the corner cutting edge toward the minor cutting edge” in Lines 11-12.  It is odd to say that the flank is separated in a given direction as it is unclear if it is actually separated in any manner or merely that a distance from one point is increasing (so separating from a point).  Also, it is odd to recite to the clearance angle increases to become the positive angle.  Appropriate correction required.
Claim 2 recites “a third region is disposed in a region of which the clearance angle is stable” in Lines 14-15.  While the third region not being clear as to whether it is merely a region where the clearance angle has a given characteristic or it is part of a larger region, the real problem is referring to the clearance angle as being stable.  The term “stable” is a relative term 
Claim 2 recites “measured on multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 16-18.  It is confusing as to whether the multiple cross sections on the major cutting edge are the same as the previously mentioned multiple cross sections in claim 1 or earlier in claim 2.  Also, the cross sections present the conflict of being parallel to the center line but then being required to pass through the insert center line.  Appropriate correction required.
Claim 3 recites “measured on multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 2-3 and Lines 4-6, respectively.  It is confusing as to whether the multiple cross sections on the major cutting edge are the same as the previously mentioned multiple cross sections in claim 1, claim 2, or claim 3.  Also, the cross sections present the conflict of being parallel to the center line but then being required to pass through the insert center line.  Appropriate correction required.
Claim 4 recites “a side of any corner cutting edge” in Line 5.  It is unclear if this a respective relationship or one inclined portion, as suggested by the language, protrudes toward any corner.  Also, no other corners are claimed but the one.  Appropriate correction required.
Claim 5 recites “measured on multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 2-4.  It is confusing as to whether the multiple cross sections on the major cutting edge are the same as the previously mentioned multiple cross sections in either claim 1 or claim 2.  Also, the cross sections present the conflict of being parallel to the center line but then being required to pass through the insert center line.  Appropriate correction required.
Claim 6 recites “the flanks on the two polygonal surface sides” in Line 4.  There is insufficient antecedent basis for this limitation.  The flanks are not recited as being on the polygonal surfaces.  Also, the claims lack recitation to polygonal surface sides.  Appropriate correction required.
Claim 7 recites to the cross sections.  For the same reasons as mentioned above in claim 1, the claim is indefinite.  Appropriate correction required.
Claim 8 recites to the cross sections.  For the same reasons as mentioned above in claim 1, the claim is indefinite.  Appropriate correction required.
Claim 9 also recites to “the polygonal surface” in Line 4.  It is unclear as to which polygonal surface is being referenced.  Appropriate correction required.
Claim 9 recites to the cross sections.  For the same reasons as mentioned above in claim 1, the claim is indefinite.  Appropriate correction required.
Claim 10 recites to the cross sections.  For the same reasons as mentioned above in claim 1, the claim is indefinite.  Appropriate correction required.
Claim 10 also recites to “the polygonal surface” in Line 9.  It is unclear as to which polygonal surface is being referenced.  Appropriate correction required.
Claim 11 recites to the cross sections.  For the same reasons as mentioned above in claim 1, the claim is indefinite.  Appropriate correction required.
Claim 11 also recites to “the polygonal surface” in Line 7.  It is unclear as to which polygonal surface is being referenced.  Appropriate correction required.
Claim 12 recites to multiple cutting edges, but claim 1 does not provide for multiple of each cutting edge.  Appropriate correction required.
Claim 12 also recites to “a concave angle.”  The metes and bounds of this limitation are unclear.  Appropriate correction required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 places the first region in a range along the major cutting edge between the wiper and corner cuttings edges, but claim 1 appears to already have the first region located in this region.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Prior Art
Due to the lack of clarity in the claimed invention, a prior art rejection will not be made at this time.  Applicant should NOT interpret this to mean that once the clarity of the claims are fixed then the Application is in condition for allowance.
Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive.  Applicant argues that the amendments overcome the indefiniteness issues.  Examiner agrees for the reasons stated above in the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Particular attention should be paid to Mao (US Pub. No. 2017/0291231) (disclosing a variable clearance angle across an end cutting edge); Sung et al. (US Pub. No. 2010/0034602 A1); and Park (US Pub. No. 2013/0294850 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722